Title: Washington’s Slave List, June 1799
From: Washington, George
To: 



[June 1799]

Editorial Note
The list of Mount Vernon slaves which GW drew up, probably some time in June 1799, included those slaves owned by him outright, those who were controlled by him as part of Martha Washington’s dowry, and a number who were rented by him in 1786 by contract with Mrs. Penelope French at the time he acquired her life rights to land that she owned on Dogue Run.
The slaves Washington owned in his own right came from several sources. He was left eleven slaves by his father’s will; a portion of his half brother Lawrence Washington’s slaves, about a dozen in all, were willed to him after the death of Lawrence’s infant daughter and his widow; and Washington purchased from time to time slaves for himself, mostly before the Revolution.
Washington also hired for varying periods of time individual slaves, usually skilled artisans, from neighbors and acquaintances. These do not appear on this slave list.
Only one other complete roll of the slaves at Mount Vernon has been found. In February 1786 Washington recorded in his diary all the

Mount Vernon slaves, dower and personal, the farms on which they lived, and their jobs. The total at that time came to 216; it did not include Mrs. French’s slaves, the use of whom Washington acquired later in the year.
There are also in the Washington Papers at the Library of Congress Washington’s lists of his tithables in Truro and Fairfax parishes (where Mount Vernon lies) for every year from 1760 through 1774. These have been printed in the Papers, Colonial Series. These lists name slaves living at Mount Vernon but do not include children under the age of sixteen and a few elderly slaves who were not tithed. The lists of tithables also include the names of indentured white servants and other whites living on the farms, including GW’s overseers and managers. For further information on GW’s slaves, see Charles Lee to GW, 13 Sept. 1786, and especially note 4 to that document, GW to William Triplett, 25 Sept. 1786, and notes 3 and 5 (Papers, Confederation SeriesW. W. Abbot et al., eds. The Papers of George Washington, Confederation Series. 6 vols. Charlottesville, Va., 1992–97., 4:247–49, 268–74), Memorandum: Division of Slaves [1762] and note to that document (Papers, Colonial SeriesW. W. Abbot et al., eds. The Papers of George Washington, Colonial Series. 10 vols. Charlottesville, Va., 1983–95., 7:172–74), Division of Slaves, 10 Dec. 1754 (ibid., 1:227–31), and DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 4:277–83.
 
Negros Belonging to George Washington in his own right and by Marriage


GW TRADESMEN &CA


Names
ages
Remarks


Nat
Smith

His Wife
Lucy
D[ogue] R[un]
dow[e]r


George
Ditto

Ditto
Lydia
R[iver] F[arm]
Ditto


Isaac
Carp[ente]r


Kitty
Dairy
Ditto


James
Ditto
40

Darcus
Muddy Hole
GW


Sambo
Ditto


Agnes
R.F.
dowr


Davy
Ditto


Edy
U[nion] F[arm]
GW


Joe
Ditto


Dolshy
Spin[ne]r
dowr


Tom
Coop[e]r


Nanny
Muddy Hole
GW


Moses
Ditto

No Wife





Jacob
Ditto

Ditto





George
Gard[ene]r

His wife
Sall
D.R.
dowr


Harry
Ditto

No wife





Boatswain
Ditc[her]

His wife
Myrtilla
Spinr
GW


Dundee
Ditto

His wife
at Mr Lears




Charles
Ditto

Ditto
Fanny
U.F.
dowr


Ben
Ditto

Ditto
Penny
R.F.
GW


Ben
Miller

Ditto
Sinah
Mn Ho.
dow.


Forrester
Ditto

No Wife






Nathan
Cook
31
Wife
Peg
Muddy Hole
GW


W. Muclus
B[rick] Lay[e]r

Ditto
Captn Marshalls




Juba
Carter

No wife





Matilda
Spinner

Boson
Ditcher




Frank
Ho[use] Servt

Wife
Lucy—Cook




Will
Shoem[ake]r

Lame—no wife




amount 24




MANSION HOUSE


Passed Labour


Frank

80
No Wife





Gunner

90
Wife
Judy
R.F.
GW


Sam
Cook
40
Ditto
Alce
Muddy Hole
Ditto



amount
 3





Trades &ca not engagd in Cropping
24





Total


2[7] not cultivators of the Soil





DOWER TRADESMEN &CA


Names
ages

Remarks



Tom Davis
B: layr

Wife
at Mr Lear’s



Simms
Carpr

Ditto
Daphne—French’s



Cyrus
Post[ilio]n

Ditto
Lucy
R.F.
GW


Wilson
Ditto
15
no wife





Godfrey
Cartr

Wife
Mima
Mn. Ho.
dowr


James
Ditto

Ditto
Alla
Ditto
ditto


Hanson
Dist[ille]r

No wife





Peter
Ditto

Ditto





Nat
Ditto

Ditto





Daniel
Ditto

Ditto





Timothy
Ditto







Sla[min] Joe
Ditchr

Wife
Sylla
D.R.
GW


Chriss
Ho. Ser:

Ditto
Majr Wests




Marcus
Ditto

no Wife





Lucy
Cook

Husband
Ho[use] Frank

GW


Molly


No Husband





Charlotte
Sempst[res]s

No husband





Sall
Ho[use] M[ai]d

Ditto





Caroline
Ditto

Husb[an]d
Peter Hardman




Kitty
Milk Md

Ditto
Isaa.
Carpr
GW


Alce
Spinr

Charles
Freeman





Betty Davis
Ditto

Mrs Washington’s—Dick




Dolshy


Husbd
Joe
Carpr
GW


Anna


Ditto
liv[in]g at George Town
GW


Judy

21
No Husband





Delphy


Ditto
ditto




Peter lame
Kn[i]tt[e]r

No wife





Alla
Ditto

Husbd
James
Cartr
dower


amount 28




MANSION HOUSE


Will


Wife
Aggy
D.R.
GW


Joe
Postiln

Ditto
Sall
R.F.
Ditto


Mike


No wife—
son to Lucy




Sinah


Husbd
Miller
Ben
GW


Mima


Ditto
Godfrey
Wag[one]r
dowr


Lucy



No Husband




Grace


Husbd
Mr Lear’s Juba




Letty


No husband





Nancy


Ditto
ditto




Viner


Ditto
ditto




Eve

17
Ditto
a dwarf




Delia

14
Ditto
her sister




Children


Phil


Son
to Lucy




Patty


daughter
to Ditto




Rachel

12
Daughr
to Caroline




Jemima

9
Ditto
Ditto




Leanthe

8
Ditto
Ditto




Polly

6
Ditto
Ditto




Peter—B.

4
Son
Ditto




Emery


Son
to Alce




Tom


Ditto
Ditto




Charles


Ditto
Ditto




Henriette


Daughr
Ditto




Barbara

10
Ditto
to Kitty




Levina

6
Ditto
Ditto




Elvey


Ditto
to Charlotte




Jenny


Ditto
Ditto




Eliza


Ditto
Ditto




Nancy

9
Ditto
to Betty D[avis]




Oney

6
Ditto
Ditto




Lucinda

2
Ditto
Ditto





Daniel

6
Son
to Anna




Anna

4
daugh.
Ditto




Sandy

1½
Son
Ditto




Sucky

5
daughr
to Dolshy




Dennis

2 mo.
Son
Ditto




John


Ditto
to Mima




Randolph


Ditto
Ditto




Nancy


daughr
to Sinah




Burwell


Son
to Lucy




Passed labour


Doll


No husband





Jenny


Ditto
Ditto






Old
 2


Workers
12


Children
28


Amount
42 Mansion House


House Serts Spinners &ca &ca
28


Total
70 Not employed in the Crops &ca




Geo: Washington
2[7]


Dower
70


In all
9[7] not employed in the Crops




GW MUDDY HOLE F[ARM]


Names
age

Remarks




Gabriel
30
Wife
Judy
D.R.
GW


Uriah
24






Moses
19
Son
to Darcus

GW


Kate
old
Husbd
Will
Muddy Hole
dowr


Nanny
ditto
Ditto
Tom—Cooper

GW


Sacky
40
No Husband





Darcus
36
Husbd
James—Carpr

GW


Peg
34
Ditto
Nathan—C[oo]k

GW


Alce
38
Ditto
Sam ditto

GW


Amie
30
No Husband





Nancy
28
Husbd
Abram

French


Molly
26
No Husband





Virgin
24
Husbd
Gabl

Mr Lear


Letty
19
No husband





Kate long
18
daughr of Kate





Kate sht
18
Ditto
Alce
Muddy Hole




Isbel
16
Ditto
Sarah—dead




Townshend
14
Son
to Darcus







Children




Alce
8
Daughr
to Darcus




Nancy
2
Ditto
ditto




Lucy
11
Daughr
to Peg




Diana
8
Ditto
ditto




Alexander
3
Son
ditto




Darcus
1
Daughr
ditto




Oliver
11
Son
to Nancy




Siss
8
Daughr
ditto




Martin
1
Son
ditto




George
8
Ditto
to Alce




Adam
7
Ditto
ditto




Cecelia
2
Daughr
ditto




Sylvia
10
Ditto
to Molly




James
7
Son
ditto




Rainey
8
Daughr
to Amie




Urinah
2
Ditto
ditto




Billy
2
Son
to Letty




Henry
1
Ditto
ditto






Workers 18



Children 18
together 36




DOWER MUDDY HOLE F[ARM]


Names
age

Remarks




Davy—Ov[ersee]r
56
Wife
Molly
Muddy Hole
dowr


Will—Mink
60
Ditto
Kate
ditto
GW


Molly
76
Husband
Davy—Ovr




Patience
14
Daughtr
Dolly
U. Farm



Mary
11
Ditto
Betty
ditto





Workers
3



Does nothing
1



Young
1
In all 5


Altogether at this Farm 41.




GW RIVER FARM


Names
age

Remarks




Robin
80
nearly passed labr





Natt
55
Wife
Doll
R.F.
dowr



Ned
56
Ditto
Hanh
ditto
ditto


Ben—Cartr
22






Peg
56
Husbd
old Ben
R.F.
dowr


Judy
55
Ditto
Gunna

GW


Cloe
55
No husband





Suckey
50
Ditto
ditto




Suckey—Bay
46
husbd
belongg to Adans




Sall
30
Ditto
Postn Joe

dowr


Rose
28
No husband





Penny
20
Husbd
Ben Hubd

GW


Lucy
18
Ditto
Cyrus Post[ilio]n

dowr


Hannah
12
daughr
Daphne dead




Daniel
15
Son
to Suckey
R.F.



Henry
11
Son
to Sall
ditto



Nancy
11
daugh.
to Bay Suke
ditto



Children


Elijah
7
Son
to Sall
R.F.



Dennis
5
Ditto
Ditto
ditto



Gutridge
3
Ditto
Ditto
ditto



Polly
1
daughr
Ditto
ditto



Hagar
6
Ditto
to Rose
ditto



Simon
4
Son
Ditto
ditto



Tom
2
Ditto
Ditto
ditto



Joe
1
Ditto
Ditto
ditto



Nancy
4
Daughr
to Bay Suke
ditto



Passed labour


Ruth
70
husbd
Breechy
dowr





Workers
17



Children
9



Passed labr
1
together 27




DOWER RIVER FARM


Names
age

Remarks




Ben
70
Nearly done
Peg for wife




Breechy
60
not better
Ruth his wife




Johny
39
Wife
Esther
R.F.
dowr


Richmond
20
No Wife





Ned
20






Heuky
17
Son
to Agnes
R.F.



 Joe
22






Esther
40
Husbd
Johny
Ditto



Doll
58
Husbd
Natt
R.F.
GW



Lydia
50
Ditto
Smith Geo:

GW


Agnes
36
Ditto
Sambo—Car[pente]r

GW


Alce
26
Ditto
Lears John




Fanny
30
Ditto
Alexanders




Betty
20
Ditto
Lears Reuben




Doll
16
No husbd
Daugh. to Doll




Cecelia
14
No husbd
Ditto to Agnes




Jack
12
Son
to Doll




Anderson
11
Ditto
to Agnes




Lydia
11
Daughr
to Lydia




Children


Ralph
9
Son
to Sall
R.F.



Charity
2
Daughr
Ditto
Ditto



Charles
1
Son
Ditto
Ditto



Davy



6
}



4
Cornelia’s Childn dece[ase]d dow.


2







Lewis



Alce



Suckey
4
Daughtr
to Alce
R.F.



Jude
1
Ditto
Ditto
ditto



Milley
1
Daughr
to Betty
ditto



Peter
9
Son
to Doll
ditto



Hannah
old
Cooks—Husbd Ned
ditto





Workers
19



Children
10



Cook
1
making 30


Altogether at this Farm 57.




GW DOGUE RUN FARM


Names
age

Remarks




Ben
57
Wife
Peg
D.R.
Dowr


Long Jack
60
Wife
Molly
Ditto
GW


Dick
46
Ditto
Charity
Ditto
Ditto


Carter Jack
40
Ditto
Grace
Ditto
Dowr


Simon
20
No Wife





Lawrence
14
Son
to Matilda

GW


Judy—blind
50
Husbd
Gabriel
Muddy Hole
GW


Molly—Cook
45
Ditto
long Jack
D.R.
GW


Charity
42
Ditto
Dick
Ditto
Ditto


Priscilla
36
Ditto
Slamin Joe

Dowr


Linney
27
No husband






Agnes
25
Husbd
Will
Mann Ho.
Dowr


Sarah
20
No Husband





Betty
16
Ditto Ditto





Sophia
14
Ditto Ditto
Siller’s daughr




Savary
13
daughr
to Siller
D.R.



Children


Penny
11
Ditto
Ditto
ditto



Israel
10
Son
Ditto
ditto



Isrias
3
Ditto
ditto




Christopher
1
Son
Ditto
ditto



Fomison
11
Daughr
to Charity
ditto



Dick
3
Ditto
Ditto
ditto



Bartley
6
Ditto
to Linney
ditto



Matilda
1
Daughr
Ditto
ditto



Lucy
2
Ditto
to Sarah
ditto



Guy
2
Son
to Agnes
ditto



Passed labour


Hannah
60
No Husbd partly an ideot






Workers
16



Children
10



Pass’d labr
1
together 27




DOWER DOGUE RUN FARM


Names
age

Remarks




Lucy
50
Husbd
Smith Natt

GW


Sall Twine
38
Ditto
Gardr George

GW


Grace
35
Ditto
Cartr Jack

GW


Peg
30
Ditto
Ben
D.R.
GW


Kate
18
Ditto
a Negro of Moreton’s




Ned
14
Son
to Lucy
D.R.



Children


Teney
10
Daughr
to Lucy
D.R.



Barbary
11
Daughr
to Sall T.
D.R.



Abbay
10
Ditto
Ditto
Ditto



Hannah
4
Ditto
Ditto
Ditto



George
1
Son
Ditto
Ditto



Roger
10
Ditto
to Grace
D.R.



Molly
6
Daugr
Ditto
ditto



Jenny
3
Ditto
Ditto
ditto




Billy
6
Son
to Peg

ditto


Fendal
2
Ditto
Ditto

ditto


Peg
8 Mo.
Daughr
Ditto

ditto


Passed labour


Sue
70
No Husband







Workers
6



Children
11



Pass’d labr
1
Making 18


Whole amt at this Farm 45




GW UNION FARM


Names
age

Remarks



London
64
No wife




Joe
24





Edy
26
Husbd
Davy—Carp[ente]r
GW


Children


Sarah
6
Daughr
to Edy



Nancy
1
Ditto
ditto



Passed labr


Flora
64
No Husband






Workers
3



Children
2



Pass’d labr
1
Making 6




DOWER UNION FARM


Names
age

Remarks



Sam Kitt
78
Wife
at Danl Sto⟨n⟩es



Cæsar
50
No Wife




Paul
36
Ditto
Ditto



John
16
Son
to Betty
U.F.


Betty
62
No husbd
Cooks



Lucy
50
Husbd
at Cap. Marshalls



Fanny
36
Ditto
Charles—Ditchr



Jenny
34
Ditto
Mrs Washns George



Rachell
34
No Husband




Milly
22
Ditto
Ditto



Lucretia
20
Ditto
Ditto



Gideon
13
Son
to Betty




Jamie
11
Ditto
to Fanny



Ephraim
11
Ditto
to Rachel



Children


Davy
8
Ditto
Ditto



Guss
3
Ditto
Ditto



Beck
4
Daughr
Ditto



Eneas
1
Son
Ditto



Elizabeth
9
Daughr

to Doll


Suckey
11
Ditto
at Mrs W.
Ditto


Elias
2 Mo.
Son

Ditto


Daphne
5
Daughr
to Fanny



Charles
1
Son
Ditto



Felicia
7
Daughr
to Jenny



Jonathan
3
Son
to Ditto



Hellam
1
Ditto
Ditto



Diana
1
Daughr
to Milly



Jesse
6
Son
to Patt dead



Passed labour


Daphne
70
No Husband




Doll
52
Lame & pretds to be so






Workers
14



Children
14



Non-Workrs
2
Making 30


Whole amount at this Farm exclusive of French’s Neg[roe]s 36




RECAPITULATION


         Belonging to GW         
          Dower          







  Workg  
  Childn  



  Workg  
  Childn  

Grand


Where & how Empld
Men
Womn
boys
girls
boys
girls
Total
Men
Womn
boys
girls
boys
girls
Total
Total


Tradesmen & others, not employed on the Farms—viz.










Smiths
2





2







2


Bricklayers
1





1
1





1
2


Carpenters
5





5
1





1
6


Coopers
3





3







3


Shoemaker
1





1







1


Cooks
1





1

1




1
2


Gardeners
2





2







2


Millers
1

1



2







2


House-Servants
1





1
2
4




6
7


Ditchers
4





4
1





1
5


Distillery







4

1



5
5


Postilions







1

1



2
2


Waggoners & Cartrs
1





1
2





2
3



Milk Maid








1




1
1


Spinners & Knitrs

1




1
1
7




8
9


Mansion-Ho.







3
9
3
2
8
15
40
40


Muddy-hole
3
14
1

8
10
36
2


2


4
40


River-Farm
3
9
2
2
6
4
26
6
9
2
1
5
5
28
54


Dogue Run F.
6
7

1
7
3
24

5
1

5
6
17
41


Union-Farm
2
1



2
5
4
6
3

8
6
27
32



36
32
4
3
21
19
115
28
42
11
5
26
32
144
259


Passed labr or that do not Work










Muddy hole








1




1
1


River Farm
1
1




2
1
1




2
4


Dogue Run

3




3

1




1
4


Union Farm

1




1

3




3
4


Mansion Ho.
3





3

2




2
5



40
37
4
3
21
19
124
29
50
11
5
26
32
153
277


Hired fm Mrs. French
9
9
2
4
6
10
40







40


Grand Total
49
36
6
7
27
29
164
29
50
11
5
26
32
153
317




A LIST OF NEGROS HIRED FROM MRS FRENCH

Names
Ages

Remarks



Will
Old but hearty
Looks after the Stock
Wife at Mrs French’s



Abram
in his prime
Wife
at Muddy hole
Nancy


Paschall
Ditto
No wife
lately lost
Cornelia M.H.


Tom
Ditto 28
No wife
getting Blind



Isaac
Ditto 29
Ditto
lives at Muddy hole Farm



Moses
Ditto 26
Plowman & Carter




James
24
At the Distillery




Julius
23
Carter




Spencer
20
Ditto and Mower




Sabine
60
Husband




Lucy
55
Ditto
McCarty’s George
a Knitter


Daphne
40
Ditto
Simms Carpenter
Plougher


Delia
35
No Husband

Spinner


Grace
28
Husband
Mrs Washns Davy
Plougher


Siss
25
Ditto
Ditto Jack
Ditto


Milly
18
No Husband




Nancy
16
Ditto




Hannah
14
Ditto




Daniel
16
Son
of Delia’s



Isaac
14
Ditto
of Rose
deceased


Matilda
13
Daughr
of Daphne



Betty
13
Ditto
Delia



Briney
12
Ditto
Lucy



Grace
12
Ditto
Rose
deceased





Children



Stately
10
Son
of Lucy’s



Renney
6
Daughr
Ditto



Raison
3
Ditto
Ditto



Morgan
2
Son
Ditto



Phœnix
1
Ditto
Ditto



Polly
9
Daughr
of Daphne’s



Maria
2
Ditto
Ditto



Jack
7
Son
of Delia



Julia
4
Daugh.
Ditto



Nelly
2
Ditto
Ditto



Ambrose
1
Son
Ditto



Bob
10
Ditto
of Grace



Sall
8
Daugh.
Ditto



Judy
4
Ditto
Ditto



Augusta
1
Ditto
Ditto



Nancy
10
Ditto
of Sabine





Men
9



Women
9



Workg Boy’s & Girls
6



Children
16
In all 40


